Exhibit 99.1 ZHONGHONG GROUP COMPLETES ACQUISITION OF 21% EQUITY INTEREST IN SEAWORLD ENTERTAINMENT, INC. ORLANDO, Fla. and BEIJING – May 8, 2017 – SeaWorld Entertainment, Inc. (NYSE: SEAS) (“SeaWorld”), a leading theme park and entertainment company, today announced that a wholly owned subsidiary of Zhonghong Zhuoye Group Co., Ltd. (“Zhonghong Group”) has completed its previously announced acquisition of an approximately 21% equity interest in SeaWorld from certain funds affiliated with The Blackstone Group L.P. (“Blackstone”) at a price of $23.00 per share. In connection with the closing of the share acquisition, Zhonghong Group executives Yoshikazu Maruyama, President of Zhonghong Group’s American operation, and Yongli Wang, Chief Strategy Officer of Zhonghong Group, will be appointed to the SeaWorld Board of Directors immediately after SeaWorld’s 2017 annual meeting of stockholders, providing the perspectives of a long-term shareholder and substantive expertise in global themed entertainment and business development in China. SeaWorld is also increasing the size of its Board from 10 directors to 11 directors, and Mr. Peter Wallace, Senior Managing Director in Blackstone’s Private Equity Group, has resigned as a director, in each case effective immediately after SeaWorld’s 2017 annual meeting of stockholders. Further, as previously announced, SeaWorld has signed agreements with an affiliate of Zhonghong Group to support the creation of concept designs and provide development analysis for theme parks, water parks, and interactive parks, along with supporting the visioning of a preliminary family entertainment center concept, and to evaluate potential development opportunities with Zhonghong Group in China, Taiwan, Hong Kong, and Macau over the next three years. These agreements are expected to generate approximately $14 million in revenue for SeaWorld over the next three years. About SeaWorld Entertainment, Inc.
